             Case 1:17-cv-10037-RA Document 48 Filed 03/31/21 Page 1 of 1
                                                                       USDC-SDNY
                                                                       DOCUMENT
                                                                       ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                           DOC#:
SOUTHERN DISTRICT OF NEW YORK                                          DATE FILED: 3-31-21


 DIRECTORS OF THE MOTION PICTURE
 INDUSTRY PENSION PLAN and
 DIRECTORS OF THE MOTION PICTURE
 INDUSTRY HEALTH PLAN,

                               Plaintiffs,
                                                                   No. 17-CV-10037 (RA)
                          v.
                                                                           ORDER
 FILMS IN MOTION, LLC, NTF
 PRODUCTIONS, LLC, CARJACKED
 ENTERTAINMENT, LLC AND BLOODOUT
 PRODUCTIONS, LLC,

                               Defendants.


RONNIE ABRAMS, United States District Judge:

         On December 14, 2018, the Court granted Plaintiffs’ motion for default judgment against

Defendants Films in Motion, NTF Productions, and Carjack Entertainments. Although the claims

against Defendant Bloodout Productions, LLC remain pending, Plaintiffs have not further prosecuted

this case.

         By no later than April 7, 2021, Plaintiffs shall update the Court on the status of the claims

against Bloodout Productions, LLC. If, however, Plaintiffs do not respond to this Order, the Court

will dismiss this action for failure to prosecute pursuant to Federal Rule of Civil Procedure 41(b).

SO ORDERED.

Dated:       March 31, 2021
             New York, New York

                                                     Ronnie Abrams
                                                     United States District Judge
